                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

CHRISTINE DAUGHERTY,

               Plaintiff,                                     Case No. 6:19-cv-00897-MK

       v.                                                     ORDER

DESCHUTES COUNTY,


            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

37), and the matter is now before this court on Defendant’s objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72. I review de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 37) is adopted in

full. Defendant’s Motion for Summary Judgment (ECF No. 17) is GRANTED in part and

DENIED in part. Summary judgment is denied as to Plaintiff’s claims for gender-based

discrimination and whistleblower retaliation, specifically for the adverse employment actions of

disclosing her employment details to the media and threatening to reinstate her under a

probationary work plan. Summary judgment is granted as to all other claims. The parties have



1 –ORDER
thirty days to consent to trial before a magistrate judge. If the parties do not consent, the case will

be reassigned to Judge Michael J. McShane.

IT IS SO ORDERED.

       DATED this 2nd day of July, 2021.



                                               _______/s/ Michael J. McShane ________
                                                       Michael McShane
                                                   United States District Judge




2 –ORDER
